Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-9 is the inclusion therein of the limitations of determining, based on a first time and a second time, of whether to perform a first ejecting operation after performing the maintenance operation, or to perform a second ejecting operation without performing the maintenance operation, wherein the first ejecting operation is the ejecting operation in which all the plurality of nozzles are used in the ejecting pass, and the first time is a time required for performing the ejecting of the liquid toward the medium by the first ejecting operation, and wherein the second ejecting operation is the ejecting operation in which only nozzles, included in the plurality of nozzles and different from the ejection defective nozzle, are used in the ejecting pass, and the second time is a time required for performing the ejecting of the liquid toward the medium by the second ejecting operation. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 11,135,836 to Arakane is considered to be the closest prior art which discloses the controller configured to: determine whether the discharge-defective nozzle is included in the nozzles based on the signal from the signal output circuit;  control the image recording apparatus to perform image recording on the medium by causing the image recording apparatus to perform a recording pass in which the ink is discharged from the nozzles to the medium during movement in the scanning direction of the carriage and a conveyance operation in which the medium is conveyed in the conveyance direction by use of the conveyer;  and control the image recording apparatus to perform the image recording by a multi-pass recording mode, wherein in a case that the image recording is 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853